I concur in the denial of the motions to dismiss the appeal and to strike the bill of exceptions. I also concur in the holding that an order directing a verdict for the defendant (I think it unnecessary to determine what would be the case where the verdict is directed for the plaintiff) is deemed excepted to. I am in general accord with the reasons given in the opinion for these conclusions. *Page 181 
As to the merits, I think the decision of the Supreme Court of the United States in Pauly v. McCarthy, 67 S. Ct. 962, points to a different conclusion. In the Pauly case this court concluded that under the evidence no jury question was presented as to whether the passing track segment of the railroad where Pauly's train pulled in to make an adjustment was a place to work. We concluded that there was no evidence that the employees were required to make inspections there or that they did so. It was concluded that for purposes of such repairs the passing track must be considered no different from any other part of the main track where in the event of an emergency such as a break-in-two, repairs might have to be made at the point where the break-down occurred because the passing track would be too far away that the use of a passing track where the situation was such as to permit the reaching of the same was for the purpose of permitting traffic to proceed and for better convenience of working but that if the situation permitted the use of a passing track for repair purposes of this sort rather than its real purpose of allowing trains to pass, it would be by chance that it could be so used; that logically, therefore, repairs enabled by chance to be made at the passing track must be considered like those required to be made any where along the shoulder of the road where they happened to occur, and if the passing track were itself considered a place to work the logical result would be that all of the shoulder of the railroad line would be a place to work.
We thought that to hold the entire shoulder of the railroad as a place to work regardless of any functions, frequent or otherwise, to be performed there, might require railroads to spend millions of dollars in widening the shoulders on every cut and fill so that an employee might safely drop off without first looking. For if there was a duty to build a flooring over a bridge at a passing track where an employee might by chance be required to make repairs in order to prevent an employee not exercising proper care from going down through the bridge, there would be a similar duty to widen every fill so as to prevent an employee, carelessly *Page 182 
alighting, from sliding down the side of a fill where the sides were steep.
While we have not had the benefit of an opinion of the United States Supreme Court as to the reasons for its decision, we may assume that it concluded from the evidence that in law the passing track was a place to work, or at least that, under the evidence, whether the passing track was a place to work was for the jury. Evidently we were in error in concluding that in law it could not be considered a place to work. However, in the second part of the majority opinion in the Pauly case it was held thateven if the passing tracks were held to be a place to work thesole legal cause of the injuries of Pauly was his negligence. In order to reverse, the Supreme Court had to hold that such was not the case.
We may now parallel the two cases so far as profitable. Pauly was the sole cause of the initiation of his career of mishap. The train had come to a dead stop. He was not jerked off the car. He intentionally and deliberately dropped off without looking. His negligence consisted in failing to use the lantern on his arm to acquaint himself with the nature of the terrain beneath him. Nothing that the railroad did acted on him to initiate his fall or direct its course, nor to aggravate or contribute to its force or divert his course to his detriment. When he voluntarily abandoned the supporting force of the step, by dropping therefrom, gravity became the sole substantial operating force. The negligence of the railroad in the Pauly case must have been in not apprehending that an employee while engaged in the employer's business might have a lapse, and in not building a board walk or balustrade to save him from the effect of that lapse by interrupting his fall, or in not furnishing the bridge with warning lights which supposedly would have prevented the lapse. In the Pauly case there was a rule which, as pointed out in our opinion, was not for the dispatch of traffic or its safety but was for the very protection of the employee himself — the rule being that before alighting he should look and ascertain where he was stepping.
In the instant case there was a rule that track cars should *Page 183 
stay at least 400 feet behind the car of the train they followed. This rule was undoubtedly for the safety of the track car crew and for the safety of the train for in this case traffic or train movement was involved.
In the instant case the track car employees failed to keep a lookout. In that they were negligent. But the railroad was negligent by statute in furnishing a car with a defective triple valve. By reason of this negligence of the railroad, the train became an obstacle in the course of the track car — a delict of commission as the lack of an obstacle to save Pauly from the effect of his negligence was a delict of omission. The negligence of Lucus and his fellow employee in failing to keep a proper lookout, concurred with the negligence of the railroad, thus causing the accident, just as Pauly's negligence in stepping down without looking, together with the negligent omission of the railroad in failing to place an obstacle to interrupt his fall at approximately the track level, caused his (Pauly's) injury. If it were not for the action of the Supreme Court in reversing Pauly
v. McCarthy I would entertain less doubt as to the correctness of the majority opinion in this case.
If the omission of the railroad in the Pauly case reasonably to apprehend the lapse of an employee and to construct a surface which would save him from the injuries consequent to the lapse or to install lights designated to prevent such lapse, coupled with Pauly's negligence, caused the injury in that case, then it is arguable that, by the same token, or a fortiori in this case, the negligence of the railroad in furnishing a car with a defective brake valve coupled with the negligence of Lucus in not keeping a lookout ahead, concurred in causing the injury and made both negligence the combined legal cause of the injury. And if this is so, since contributory negligence is no defense, the question of the plaintiff's damages in this case is a question for the jury.
In this case, is not the omission of the railroad to furnish a good air brake thus causing an obstacle to wit, a freight train, to be suddenly interposed in the course of the track car on which Lucus was riding, coupled with the negligence *Page 184 
of Lucas in not looking ahead, just as much the legal cause of the impact which caused his death as was the omission of the railroad in the Pauly case to place lights and a platform on the bridge the legal cause of Pauly's fall to the creek bottom and hence the legal cause of the injuries due to such impact? Is there any real difference for the reason that in one case the impact was because an obstacle was negligently interposed, which, coupled with the negligence of Lucus, caused the injuries, whilst in the other case an obstacle was negligently not interposed which coupled with Pauly's negligent failure to look caused Pauly to suffer a violent impact caused his injuries?
Of course, the Coray and the Pauly cases are not similar, much less identical, in their facts. The above paralleling process applies only to underlying reasoning.
As stated in the prevailing opinion, there is no dispute that the Safety Appliance Act was violated by the defendant, and the only questions are whether or not the furnishing of the train with a defective triple valve was the proximate cause of decedent's death, and whether the track crew were within the class which the act was designed to protect. I agree with the majority opinion that the "cause" must be the legal cause, and not a mere philosophical cause, or sine qua non cause. But in order for an act or event to be the legal cause it need not necessarily be the sole cause. It is sufficient if it is a substantial causative factor, and not too remote. The fact that other acts or events concurred in producing the injury, does not make the negligent act any the less the legal cause, unless the other acts or events were independent and superseding, so as to break the original chain of causation and set forth a new one.
I cannot agree that the stopping of the train by reason of the defective triple valve was but the creation of a condition upon which the negligence of plaintiff's intestate operated. If the engineer had deliberately, in a spirit of horseplay, "big-holed" the airbrakes, and Lucus had collided with the train which was thus suddenly halted, I think there would be no doubt that the negligence of the engineer in *Page 185 
suddenly stopping the train without reason, would be the proximate and legal cause of any injury to Lucus. I cannot see that the sudden stopping of the train due to the defective air brake was any the less the cause of the death of Lucus in this case.
Of course, if the train had not come to a stop because of the results of a leaky brake valve but because of an intended release of air due to an emergency then there would have been no negligence on the part of the railroad under the Safety Appliance Act and hence the sole cause of Lucus' injury would have been his failure to look and keep more than 400 feet from the rear of the train. And if the train had come to a stop by reason of a leaky brake valve and later, after it had been stalled for some time, a track car had hit it due to a failure of employees manning the track car to keep watch, I would conclude that the leaky brake valve was too remote a cause and therefore not proximate. But in this case the stopping of the train and the impact of the immediately following track car are bound together in point of time and event as a unit happening.
The prevailing opinion cites the interesting and informative debate between Justices Cardozo and Andrews in the famous case ofPalsgraf v. Long Island R. Co., 248 N.Y. 339, 162 N.E. 99, 59 A.L.R. 1253. As with many students of law who have studied the opinions of the two very able and learned judges in that case, I have some difficulty in seeing any negligence on the part of the railroad when the guards apparently acted to insure the safety of the passenger. But to have held categorically that there was no negligence, would have deprived the legal profession of two very valuable and learned essays on the law of negligence and causation. Mr. Justice Cardozo, and a majority of the court, held that the conduct of defendant's servants was not negligent as toplaintiff. I shall discuss hereafter the question of whether or not the furnishing of a defective brake valve by the defendant in this case was negligent as to Lucus, or in other words, whether Lucus was within the class protected by the beneficient provisions of the Safety Appliance *Page 186 
Act. For present purposes, I do not think the opinion of Mr. Justice Cardozo is of any assistance in this case.
Mr. Justice Andrews, in his dissent, adopted the theory of "negligence in the air." That doctrine is generally without support in the cases from the American jurisdictions, and certainly is not followed by this court. But having determined the question of negligence in favor of the plaintiff, Justice Andrews proceeded to deliver an excellent exposition of the law of legal causation. Although lawyers and courts may differ as to the applicability of the principles there announced to the facts of the Palsgraf case, or to any given set of facts, I think the principles set forth, as abstract propositions, are generally accepted by the courts of this country and are firmly embedded in American jurisprudence.
The general rule is stated thus by Mr. Justice Andrews, 162 N.E. at page 103:
"The damages must be so connected with the negligence that the latter may be said to be the proximate cause of the former.
"These two words have never been given an inclusive definition. What is a cause in a legal sense, still more what is a proximate cause, depend in each case upon many considerations, as does the existence of negligence itself. Any philosophical doctrine of causation does not help us. * * * You may speak of a chain, or, if you please, a net. An anology is of little aid. Each cause brings about future events. Without each the future would not be the same. Each is proximate in the sense it is essential. But that is not what we mean by the word. Nor on the other hand do we mean sole cause. There is no such thing."
And again:
"What we do mean by the word `proximate' is that, because of convenience, of public policy, of a rough sense of justice, the law arbitrarily declines to trace a series of events beyond a certain point. This is not logic. It is practical politics."
And further, 162 N.E. on page 104:
"The proximate cause, involved as it may be with many other causes, must be, at the least, something without which the event would not happen. The court must ask itself whether there was a *Page 187 
natural and continuous sequence between cause and effect. Was the one a substantial factor in producing the other? Was there a direct connection between them, without too many intervening causes? Is the effect of cause on result not too attenuated? Is the cause likely, in the usual judgment of mankind, to produce the result? Or, by the exercise of prudent foresight, could the result be foreseen? Is the result too remote from the cause, and here we consider remoteness in time and space. * * * We draw an uncertain and wavering line, but draw it we must as best we can.
"Once again, it is all a question of fair judgment, always keeping in mind the fact that we endeavor to make a rule in each case that will be practical and in keeping with the general understanding of mankind."
Respondent has cited, and finds comfort in the cases of St.Louis  S.F.R. Co. v. Conarty, 238 U.S. 243, 35 S. Ct. 785,59 L. Ed. 1290, and Lang v. New York Central R. Co.,255 U.S. 455, 41 S. Ct. 381, 65 L. Ed. 729. In the Conarty case an employee of defendant railroad standing on the footboard of a switch engine was injured when the engine backed into a car not equipped with an automatic coupler and drawbar as required by the Safety Appliance Act. The engine was not engaged in a coupling operation at the time of the collision. The Supreme Court of the United States, in denying recovery, held that plaintiff was not within the class of persons protected by the act. In the Lang case a railroad employee was fatally injured when a freight car upon which he was riding, and which it was his duty to stop by use of a hand brake, collided with a crippled car not equipped with an automatic coupler and draw bar, and he was caught between the two cars. Had the crippled car been equipped with a coupler and draw bar, there would have been sufficient space between the two cars so that decedent would not have been caught between them. The court held that the absence of the coupler and draw bar was not the proximate cause of the injury.
These two cases were distinguished from Louisville  N.R.Co. v. Layton, 243 U.S. 617, 37 S. Ct. 456, 61 L. Ed. 931, andMinneapolis  St. L.R. Co. v. Gotschall, 244 U.S. 66,37 S. Ct. 598, 61 L. Ed. 995, in Davis v. Wolfe, *Page 188 263 U.S. 239, 68 L. Ed. 284, 286, 44 S. Ct. 64, 66, where it was said:
"The rule clearly deducible from these four cases is that, on the one hand, an employee cannot recover under the Safety Appliance Act if the failure to comply with its requirements is not a proximate cause of the accident which results in his injury, but merely creates an incidental condition or situation in which the accident, otherwise caused, results in such injury; and, on the other hand, he can recover if the failure to comply with the requirements of the act is a proximate cause of the accident, resulting in injury to him while in the discharge of his duty, although not engaged in an operation in which the safety appliances are specifically designated to furnish him protection."
I think the sentence
"but merely creates a condition or situation in which the accident, otherwise caused, results in such injury"
is in effect another way of stating the principle announced by Judge Andrews in the Palsgraf case, that the accident and its cause cannot be too remote from each other or one is not proximate to the other. Every negligence causes a condition. But we are left with the difficulty of determining when a result is proximate to a cause.
Applying the rules stated by Mr. Justice Andrews in the Palsgraf case, and having in mind the rulings of the Supreme Court of the United States in Davis v. Wolfe and the Pauly case, I think the question of whether or not the defective brake valve was the proximate cause of the fatal injuries to Lucus was at least a jury question.
It is suggested in the prevailing opinion, and the basis of the decision in the court below was that Lucus was not within the class of persons protected by that provision of the Safety Appliance Act requiring trains to be equipped with brakes in good operating condition. To this proposition I cannot assent. While it is not necessary in this case to circumscribe the classes of railroad employees who fall *Page 189 
within the protection of that provision of the Safety Appliance Act requiring trains to be equipped with brakes in good operating condition, I think that the protection of the statute extends at least to all employees whose duties require or permit their legitimate presence on the tracks. I think that Lucus was clearly within the class protected.
For the foregoing reasons, I think the decision of the trial court should be reversed.
LATIMER, Justice, not participating.